Case: 12-10231         Date Filed: 10/25/2012   Page: 1 of 2

                                                                    [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-10231
                                         Non-Argument Calendar
                                       ________________________

                            D.C. Docket No. 3:09-cr-00013-JOF-GGB-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                      Plaintiff-Appellee,

versus

WILLIAM LEE HUNT,


lllllllllllllllllllllllllllllllllllllll                    Defendant-Appellant.
                                       ________________________

                            Appeal from the United States District Court
                               for the Northern District of Georgia
                                  ________________________
                                       (October 25, 2012)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

         The Government’s motion to dismiss this appeal pursuant to the appeal

waiver is Hunt’s plea agreement is DENIED. At Hunt’s change of plea hearing,

the district court did not specifically ask Hunt whether he understood that he was
              Case: 12-10231     Date Filed: 10/25/2012   Page: 2 of 2

waiving his right to appeal his conviction as well as his sentence. Furthermore, the

record does not make clear that Hunt understood that he was waiving his right to

appeal his conviction. United States v. Bushert, 997 F .2d 1343, 1350-51 (11th Cir.

1993). Accordingly, we deny the government’s motion to dismiss pursuant to the

appeal waiver in Hunt’s please agreement.

      However, Hunt’s conviction is AFFIRMED. Hunt cannot show that, but for

his attorney’s failure to argue for a seven year mandatory minimum at sentencing,

he would not have entered his plea. United States v. Dominguez Benitez, 542 U.S.

74, 83, 124 S.Ct. 2333, 2340, 159 L.E.2d 157 (2004). The plea agreement

informed Hunt that the mandatory minimum sentence was ten years, the district

court at his change of please hearing informed Hunt that the mandatory minimum

was ten years, and Hunt testified at his plea hearing that he understood that ten

years was the mandatory minimum. Further, the district court gave Hunt the

opportunity to speak after this attorney’s agreement to the ten year mandatory

minimum sentence, and Hunt only apologized for his actions. He did not make

any statement that he wished to withdraw his plea, or that his attorney had agreed

to argue for a seven year mandatory minimum.

             AFFIRMED.




                                          2